Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/21 has been entered.
Response to Amendment
This office action is in respond to the amendment filed on 7/20/21.
Election/Restrictions
Because generic claim 1 is allowable, the election/restriction requirement (08/19/2020) is hereby withdrawn.  Thus, withdrawn claims 7 and 8 are now rejoined in this office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Paul Hunter on 7/29/2021.
The application has been amended as follows: 
In The Claims
	Claim 1, line 8, “regulator to:” has been changed to --regulator is configured to:--
	Claim 3, line 6, “is to:” has been changed to --is configured to:--

	Claim 9, line 2, --further-- has been inserted before “includes:”.
Claim 13, line 4, “is to:” has been changed to --is configured to:--
Claim 17, line 2, “is to:” has been changed to --is configured to:--
Reasons For The Above Changes
	The above changes are necessary to correct the minor informalities in the claims.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
Claim 1, as amendment, is allowed because the prior art of record fails to disclose or suggest the limitations “any difference between a supply voltage at the first point of the metal rail and a voltage at the second point of the metal rail is due to one or more parasitic resistances; and a voltage regulator coupled between the first point of the single metal rail and the second point of the single metal rail, the voltage regulator is configured to: sense the voltage at the second point of the single metal rail, and adjust the supply voltage at the first point of the single metal rail, according to the sensed voltage at the second point of the single metal rail” in addition to other limitations recited in the claim.
Claims 2-12 are allowed because they depend on claim 1.
Claim 13 is allowed because the prior art of record fails to disclose or suggest the limitations “a second transistor coupled between the second metal rail and a third metal rail, the third metal rail coupled to one or more functional circuits, the second transistor is configured to: sense a change in a difference between a first voltage at a source electrode of the second transistor coupled to the 
Claims 14-18 are allowed because they depend on claim 13.
Claim 19, as amended, is allowed because the prior art of record fails to disclose or suggest the limitations “sensing, through a gate electrode of the transistor, a voltage at a second point of the metal rail, the drain electrode of the transistor coupled to the first point of the metal rail and a first functional circuit, the gate electrode of the transistor coupled to the second point of the metal rail and a second functional circuit, wherein any difference between the supply voltage at the first point of the metal rail and the sensed voltage at the second point of the metal rail is due to one or more parasitic resistances; and adjusting the supply voltage at the first point of the metal rail, according to the sensed voltage at the second point of the metal rail” in addition to other limitations recited in the claim.
Claim 20 is allowed because it depends on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842